Exhibit 10.3

 

C:\Users\barrett.carrere\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\83WQFEHA\TPC_356+BK+85% BK.jpg
[tpc-20190930xex10_3g001.jpg]

﻿

﻿

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

﻿

UNDER THE TUTOR PERINI

CORPORATION OMNIBUS INCENTIVE PLAN

﻿

﻿

Award Date: _______________________________

Name of Grantee: ___________________________

Number of Restricted Stock Units: ______________

Final Acceptance Date: _______________________

﻿

﻿

This Restricted Stock Unit Award Agreement (“Agreement”) entered into by and
between Tutor Perini Corporation (the “Company”) and the Grantee evidences the
grant of the number of Restricted Stock Units (“RSUs”) specified above (the
“Award”) under the Tutor Perini Corporation Omnibus Incentive Plan (as the same
may be amended, the “Plan”). The Award represents a promise to issue to the
Grantee one share of Common Stock, par value $1.00 per share of the Company (the
“Stock”) for each RSU, subject to the restrictions and conditions set forth
herein and in the Plan.

﻿

﻿

1.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

﻿

2.    Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by signing and delivering
to the Company a copy of this Award Agreement.

﻿

3.    Restrictions. Prior to the vesting of the RSUs as described in Paragraph
4, the Grantee shall have no rights in the RSUs except as specifically provided
herein.

﻿

(a)    Voting Rights and Dividends. Until such time as the shares of Stock
underlying the RSUs are issued to the Grantee, (i) the Grantee shall have no
voting rights with respect to the RSUs; and (ii) any dividends or other
distributions paid with respect to the Stock shall accrue and shall be converted
to additional RSUs based on the closing price of the Stock on any dividend
distribution date, provided that such additional RSUs shall be subject to the
same restrictions on transferability as are the RSUs with respect to which they
were paid over the vesting



 

1

 

 

 

--------------------------------------------------------------------------------

 

period, and shall vest and be paid to the Grantee only to the extent (and at the
same time) that underlying RSUs vest, and are settled.

﻿

(b)    Restrictions on Transfer. The RSUs granted pursuant to this Agreement may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated and any such attempt to transfer any RSU will not be honored.

﻿

4.    Vesting of Restricted Stock Units.

﻿

(a)    Vesting. The RSUs shall vest in accordance with the following schedule.
Upon the vesting of any RSUs, the restrictions and conditions in Paragraph 3 of
this Agreement with respect to such RSUs shall lapse and such RSUs shall become
payable to the Grantee in shares of Stock (or wholly or partly in cash as
provided in Paragraph 4(b) below) on or as soon as administratively practicable
following the applicable vesting date.

﻿

﻿

 

Vesting Date(s)

Shares

[]

[]

﻿

(b)    Guarantee. If, at the time that the RSUs granted hereunder vest in
accordance with the provisions of Paragraph 4(a) or 4(d), the value of Stock is
less than $[] per share, the Company will pay the Grantee any shortfall in
shares of Stock (valued based on the Fair Market Value of a share of Stock on
such vesting date) or cash at its option.

﻿

(c)    [Except as provided in Paragraph 4(d), the Grantee’s rights to RSUs
granted hereunder that are not vested in accordance with the provisions of this
Agreement shall automatically be forfeited, without the payment of any
consideration therefor, upon the Grantee’s termination of employment,
voluntarily or involuntarily, with the Company and its Subsidiaries for any
reason (including death).]1

﻿

(d)    Change in Control. [Notwithstanding anything to the contrary in this
Agreement, in the event of a termination of the Grantee’s employment by the
Company without “Cause” (and not due to the Grantee’s death or disability)
during the one-year period following a Change in Control any unvested RSUs
granted hereunder shall become immediately fully vested and shall be settled as
soon as administratively practicable thereafter.]1

﻿

[As used herein, “Cause” means any of the following: (a) the Grantee’s material
violation of Company policy that causes harm to the Company or its Subsidiaries;
(b) the Grantee’s dishonesty, fraud, willful misconduct, breach of fiduciary
duty, or conduct that constitutes conflict of interest; (c) the Grantee’s
commission of a felony or the Grantee’s conviction (including any plea of guilty
or nolo contendere) for any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude; (d) the Grantee’s material failure or
refusal to perform his or her job duties in accordance with Company policies; or
(e) other wrongful conduct by the Grantee of a similar nature and degree.]1

________________________

1. Post-termination and change in control treatment of award and applicable
definitions replaced with terms of individual employment agreements or
contracts, where applicable.





 

2

 

 

 

--------------------------------------------------------------------------------

 

[As used herein, “Change in Control” means the consummation of a transaction or
series of related transactions in which either: (a) one Person (or more than one
Person acting as a group) acquires beneficial ownership of stock of the Company
that, together with the stock held by such Person or group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company; (b) a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or (c)
one Person (or more than one Person acting as a group), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from the Company having a total gross fair market value
equal to or more than 50% of the total gross fair market value of all the assets
of the Company immediately before such acquisition. As used herein, “Person”
means an individual, partnership, corporation, unincorporated organization,
joint stock company, limited liability company, trust, joint venture or other
legal entity, or a governmental agency or political subdivision thereof.]1

﻿

5.    Receipt of Stock upon Vesting. Upon the vesting of the RSUs as provided in
Paragraph 4, the Grantee shall receive one share of Stock for each RSU vested on
or as soon as administratively practicable after the applicable date on which
such RSU vests. Shares of Stock acquired pursuant to this Agreement shall be
issued and delivered to the Grantee either in actual stock certificates or by
electronic book entry.

﻿

6.    Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for applicable income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Grantee may elect to have
the required minimum tax withholding obligation satisfied (or such greater
amount as may be permitted under applicable accounting standards), in whole or
in part, by (i) authorizing the Company to withhold from shares of Stock to be
issued, or (ii) transferring to the Company, a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due.

﻿

7.    Miscellaneous.

﻿

(a)    Notice hereunder shall be given to the Company at its principal place of
business. By accepting this Award, the Grantee expressly acknowledges and agrees
that the Company may deliver information (including, without limitation,
information required to be delivered to the Grantee pursuant to applicable
securities laws) to the Grantee regarding the Company and the Subsidiaries, the
Plan, the RSUs and shares of Stock via Company web site or other electronic
delivery.

﻿

(b)    This Agreement does not confer upon the Grantee any rights with respect
to continuation of employment by the Company or any Subsidiary.

﻿

(c)    In the event of any conflict between this Agreement and the Plan, the
Plan shall control.

﻿



 

3

 

 

 

--------------------------------------------------------------------------------

 

(d)    This Agreement shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Massachusetts, applied without regard to
conflict of law principles.

﻿

﻿

﻿

 

TUTOR PERINI CORPORATION

 

 

 

 

By:

 

 

Name: 

 

Title: 

﻿

﻿

I acknowledge I received a copy of the Plan. I represent that I have read and am
familiar with this Agreement and the Plan's terms. By signing below, I accept
the Award subject to all of the terms and provisions of this Agreement and of
the Plan, as the Plan may be amended in accordance with its terms. I hereby
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Award.

﻿

﻿

Dated:

 

 

﻿

Grantee’s Signature

 

 

 

 

 

[]

﻿



 

4

 

 

 

--------------------------------------------------------------------------------